DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Separator feeder in claim 18, disclosed as an unwindable spool/coil in paragraph 22;
Electrode feeder in claim 18, disclosed as an unwindable spool/coil in paragraph 23;
One cutting device in claim 18, disclosed in paragraphs 26-27 as a two counter rotating rollers with blades, i.e. rotary shears.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites an apparatus wherein the mutual distance between driving rollers is less than a length of an electrode.  This makes the claim indefinite since elements/configuration of the apparatus based upon a material worked upon which may be changed and it is unclear if such a change in material worked upon would infringe upon the recited invention.  
Claims 20 and 31-33 are rejected for substantially the same reasons as claim 19 above since it also recites that elements/configuration is based upon a material worked upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over (Hanson et al. (US 6585846) in view of Wilkes (US 6024683).
As to claim 12, Hanson discloses a method/apparatus for manufacturing thin film electrochemical laminates (C1, L30-40).  Hanson discloses that the method comprises of: feeding at least one separator 54 in a feeding direction along a feeding path; arranging electrodes 52 one after the other at a mutual distance on at least one side of said separator along said feeding path; cutting said separator along a cutting line that is transverse to said feeding direction and is arranged in a separator portion that is free of electrodes and is comprised between two adjacent electrodes; said cutting step being performed by means of at least one cutting device, said cutting device comprising of a rotating knife 44 and a rotating anvil 45; driving said separator and said electrodes on said separator with at least two pair of nip rolls 32, 33, 34 and 35; cutting said separator along a cutting line between two adjacent electrodes occurs when the driving rollers engage adjacent electrodes on the uncut separator (Fig. 3A, 4 and 5). 
	 Hanson fails to teach or disclose whether the cutting device may be substituted with rotary shears.  It is the position of the Examiner that rotary shears are well known and conventional in the art of web processing for making transverse cuts in a web of material relative to the feeding/machine direction of said web.  Wilkes discloses a method/apparatus for processing a web of material.  Wilkes discloses that it is known and conventional in the art to use a rotary shear 200 to form transverse cuts on web of material (Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the rotary shear of Wilkes in the method/apparatus taught by Hanson because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means of forming a transverse cut in a web of material relative to the feeding/machine direction of the web.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	As to claim 13, the method of claim 12 is taught as seen above.  The method of the Hanson discloses that the electrodes 52 are arranged on one side of the separator so that at least one of the pairs of drive rollers always engage an electrode on the separator during a continuous operation of the method (Fig. 4).  
	As to the recitation that there is a pair of nip rollers downstream of the cutter, it is the position of the Examiner that this would be a mere rearrangement of parts which would have been an obvious design choice for one of ordinary skill to utilize to support and drive the web to a desired location.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Furthermore, adding another pair of drive rollers downstream of the cutter in the method/apparatus of the above references as combined would amount to a mere duplication of parts which would have been obvious to one of ordinary skill in the art at the time of the invention.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
	As to claim 14, the method of claim 12 is taught as seen above.  The method of the above references as combined has a rotary shear that comprises of counter-rotating rollers with blades the surfaces of said rolls.
	As to claim 15, the method of claim 14 is taught as seen above.  Wilkes teaches that the rotary shear operates at a tangential speed equal to the feeding speed of the web (C6, L45-55).
	As to claim 16, the method of claim 14 is taught as seen above.  Wilkes discloses that one rotation of the cutting blades represents one cut-off cycle of the product singulated from the web (C6, L20-25).
	As to claim 17, the method of claim 14 is taught as seen above.  Wilkes discloses wherein said counter-rotating blades have respective cutting edges that assume a cutting configuration in which they simultaneously interfere with said separator along said cutting line and they face one another at a mutual distance that is non null and that is considered in a normal direction to said feeding direction (Fig. 3).
	The apparatus of Claim 18 is rejected for substantially the same reasons as claim 12 above.  
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of the above references as combined contains all of the structural limitations of claim 18.
As to claims 19 and 20, the apparatus of claim 18 is taught as seen above.  The apparatus of the above has drive rollers at a mutual distance from one another.  
As to claim 21, the apparatus of claim 18 is taught as seen above.  The apparatus of the above references as combined has a rotary shear that comprises of counter-rotating rollers with blades the surfaces of said rolls.
Claims 22-28 are rejected for the same reasons as claims 12-17 above.
Claims 29-33 are rejected for the same reasons as claims 18-21 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745